DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 30 September 2020 in reference to application 17/039,273.  Claims 1-10 are pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ a first question extender,” “a second question extender,” “a training data builder,” and “a question answering unit” in claim 1, and “a natural language expanding module” and “a paraphrasing engine” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Allowable Subject Matter
Claims 1-10 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, the closest prior art of record Boxwell (US PAP 2017/0109434) teaches an artificial intelligence (AI) answering system (abstract) comprising: 
a user question receiver configured to receive a user question from a user terminal (0043, 0062, receiving a user question); 
a first question extender configured to generate a question template by analyzing the user question and determine whether the user question and the generated question template match (0062-64, generating paraphrases of question based on template matching, determination of template matching at 0062); 
a second question extender used when the user question and the generated question template do not match (0063, no match, so go to traditional processing which includes query building at 0066); and 
a question answering unit configured to transmit a user question result derived through the first question extender or the second question extender to the user terminal (0044, 0065 providing scored answers through GUI).

a second question extender configured to generate a similar question template by using a natural language processing and a deep learning model; 
a training data builder configured to generate training data for training the second question extender by using an machine translation engine.
In the same field of paraphrasing, Gupta (US PAP 2019/0042663) teaches
a second question extender configured to generate a similar question template by using a natural language processing and a deep learning model (0050-51, parsing the input question, and using model to generate paraphrase, 0032, 0073, model developed by machine learning); 
a training data builder configured to generate training data for training the second question extender by using an machine translation engine (0072, training data based on machine translation).
Therefore it would have been obvious to one of ordinary sill in the art at the time of effective filing to use translation based paraphrase as taught by Gupta as additional query generation in Boxwell in order to more accurately respond to user queries (Gupta 0003-04).
Boxwell and Gupta do not specifically teach generating training data for training the second question extender by using an neural machine translation (NMT) engine.
In the same field of paraphrase, Mallinson (Paraphrasing Revisited with Neural Machine Translation) teaches generating training data for training the second question extender by using an neural machine translation (NMT) engine (Section 3, using neural 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use neural machine translation as taught by Mallinson as the machine translation in Gupta and Boxwell in order to provide better paraphrase examples (Mallinson abstract).
However the prior art of record does not teach or fairly suggest the limitations of “wherein the second question extender further configured to measure the similarity between a user question and the question template generated by the first question extender and the similar question templates generated by the second question extender, determine top question template selected based on the similarity among the question template and the similar question template, determine whether the top question template has the same meaning as the user question” when combined with each and every other limitation of the claim.  Examiner notes that Maarek (US PAP 2015/0339590) teaches ranking question templates, see figures 4 and 5 and related description, It does not suggest ranking question templates generated by both a first and second question extender as required by the claims.  Therefore claim 1 is allowable.

Claims 6 contains similar limitations as claim 1 and therefore is allowable as well.

Claims 2-5 and 7-10 depend on and further limit claims 1 and 6 and therefore are allowable as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655